DETAILED ACTION
	This Office Action is in response to the Amendment filed 5 October 2021. Claim(s) 1, 2, 4, 5, 7, 9, 12, 13, 20, 21, 32, 33, 37, 39, 40, 42-44, 46, 47, 49-51, 86-94, 96, 98 and 99 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 32, 86 cancelled claim(s) 3, 6, 8, 10, 11, 14-19, 22-31, 34-36, 38, 41, 45, 48, 52-85, 95, 97 and 100-136.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 
	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 9, 12, 13, 86, 87, 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molaei et al. (US 2015/0112376A1, “Molaei”) in view of Kanesaka et al. (US 6,096,072, “Kanesaka”) in view of Alt (US 5,855,600).
Regarding claims 1 and 9, Molaei discloses a thrombectomy stent system including a thrombectomy stent (102; Fig. 1) having a roll-shape and a cross-section of an open-ring structure. The stent includes a plurality of identical or different grid cells that are connected to each other in a mesh shape (Fig. 1; [0078]). However, Molaei does not disclose a support force of the grid cells in the middle of the stent that is greater than the support force of the grid cells at two ends or a grid cell aperture in the 
In the same field of endeavor, treating blockages within vasculature, Kanesaka teaches a stent including first grid cells and second grid cells. A plurality of the first grid cells are sequentially arranged in first grid cell rows which are parallel to an axial direction of the stent (Figs. 1, 2). A plurality of the second grid cells are sequentially arranged in second grid cell rows which are parallel to an axial direction of the stent. An odd-numbered rows of the stent are the first grid cell rows and an even-numbered rows are the second grid cell rows. In a direction perpendicular to the axial direction of the stent, the first grid cells are aligned with gaps between every two adjacent second grid cells and the second grid cells are aligned with gaps between every two adjacent first grid cells. Please see marked up figure below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided substituted the grid cells of Molaei with the grid cells, as taught by Kanesaka, as this modification involves the simple substitution of one grid cell for another for the predictable result of providing a flexible, resilient frame that withstands compression when disposed in a blood vessel.

    PNG
    media_image1.png
    752
    460
    media_image1.png
    Greyscale

In the same field of endeavor, which is treating blockages within vasculature, Alt teaches a stent including grid cell structures (Fig. 2). The grid cell structures form apertures, wherein an aperture (44) located in the middle of the stent is larger than aperture (45) that is located at an end of the stent. The plurality of apertures at the end of the stent provide flexibility to the ends of the stent to assist in winding through a tortuous path of a vessel. The aperture in the middle of the stent includes elements having more rigidity, thus providing considerably greater mechanical support than the end region struts (C9; L10-47). Therefore, it would have been obvious to one of ordinary 
Regarding claim 2, the combination of Molaei, Kanesaka and Alt discloses that both proximal and distal ends are in an open state (Fig. 1, Molaei).
Regarding claim 4, the combination of Molaei, Kanesaka and Alt discloses that closer to a most-proximal end of the thrombectomy stent has a smaller perimeter of cross section than a proximal end (Fig. 1, Molaei).
Regarding claim 5, the combination of Molaei, Kanesaka and Alt discloses that the cross section of the most proximal end of the stent is reduced to a dot that is used at connection (108; Fig. 1, Molaei).
Regarding claim 7, the combination of Molaei, Kanesaka and Alt discloses that that the cross section of a proximal end of the stent is C-shaped (Fig. 1, Molaei). 
Regarding claim 12, the combination of Molaei, Kanesaka and Alt discloses that the shape of the grid cells includes one or more of a pattern of arcs and of polygons (Fig. 1, Molaei).
Regarding claim 13
Regarding claims 86 and 87, Molaei discloses a thrombectomy stent (102; Fig. 1, Molaei) that includes a push rod (104) and a catching member (106). A proximal end of the stent is connected to the push rod at (108). The push rod is connected to the catching member which is capable of receiving the thrombectomy stent. The catching member includes first and second ends, wherein the first end is connected to the push rod and the second end is provided with an opening capable of having the stent and push rod pass through. The stent includes a plurality of identical or different grid cells (Fig. 1; [0078]). However, Molaei does not disclose a support force of the grid cells in the middle of the stent that is greater than the support force of the grid cells at two ends or a grid cell aperture in the middle of the stent that is larger than an aperture of a grid cell at either end of the stent or first and second grid cells having first and second grid cell rows that are parallel to an axial direction and aligned with gaps between every two adjacent grid cells. 
In the same field of endeavor, treating blockages within vasculature, Kanesaka teaches a stent including first grid cells and second grid cells. A plurality of the first grid cells are sequentially arranged in first grid cell rows which are parallel to an axial direction of the stent. A plurality of the second grid cells are sequentially arranged in second grid cell rows which are parallel to an axial direction of the stent. An odd-numbered rows of the stent are the first grid cell rows and an even-numbered rows are the second grid cell rows. In a direction perpendicular to the axial direction of the stent, the first grid cells are aligned with gaps between every two adjacent second grid cells and the second grid cells are aligned with gaps between every two adjacent first grid cells. Please see marked up figure above. Therefore, it would have been obvious to one 
In the same field of endeavor, which is treating blockages within vasculature, Alt teaches a stent including grid cell structures (Fig. 2). The grid cell structures form apertures, wherein an aperture (44) located in the middle of the stent is larger than aperture (45) that is located at an end of the stent. The plurality of apertures at the end of the stent provide flexibility to the ends of the stent to assist in winding through a tortuous path of a vessel. The aperture in the middle of the stent includes elements having more rigidity, thus providing considerably greater mechanical support than the end region struts (C9; L10-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the middle grid cells of the thrombectomy stent of Molaei and Kanesaka with an aperture in the middle of the stent having a larger diameter and thicker struts than an aperture at an end of the stent, as taught by Alt, to provide flexibility to the stent to more easily advance through a tortuous path of a vessel and provide greater mechanical support at the center of a lesion (C9; L12-16, 40-47).
Regarding claim 96.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molaei in view of Kanesaka and Alt, as applied to claim 1 above, and further in view of Ferrera et al. (US 2011/0160763A1, “Ferrera”).
Regarding claim 20, the combination of Molaei, Kanesaka and Alt discloses that the material of the stent is a shape memory material but does not disclose that it is an alloy [0077; Molaei].
In the same field of endeavor, which is treating blockages within vasculature and ducts, Ferrera teaches a stent formed of nickel titanium alloy which is known to be a shape memory material [0194]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thrombectomy stent of the combination of Molaei, Kanesaka and Alt of a shape memory alloy, as taught by Ferrera, for the predictable result of easily transitioning between a compressed and deployed configuration.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molaei in view of Kanesaka and Alt, as applied to claim 1 above, and further in view of Epstein et al. (US 2017/0231742A1, “Epstein”).
Regarding claim 21
In the same field of endeavor, which is treating blockages within vasculature and ducts, Epstein teaches a stent having a connection in the form of a marker (106; [0073]) and a developing element. Developing elements are disposed at the distal end and proximal ends of the stent in the form of markers (150; [0090-0097, 0099, 0107]) disposed on marker-mounting projections (148). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the developing elements, as taught by Epstein, to connection, proximal and distal ends of the stent of the combination of Molaei, Kanesaka and Alt to provide means for visibility of the stent during use.
Claim(s) 32, 33, 37, 39, 40 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molaei in view of Kanesaka in view of Alt in view of Epstein et al. (US 2017/0231742A1, “Epstein”).
Regarding claims 32 and 33, Molaei discloses that a proximal end of the stent is connected to a distal end of a push rod (104; [0072]). A developing element is disposed at a junction between the push rod and the proximal end of the stent in the form of a connection (108). The stent includes a plurality of identical or different grid cells (Fig. 1; [0078]). Molaei does not disclose developing elements that are disposed at the distal end of the thrombectomy stent. However, Molaei does not disclose a support force of the grid cells in the middle of the stent that is greater than the support force of the grid cells at two ends or a grid cell aperture in the middle of the stent that is larger than an aperture of a grid cell at either end of the stent or a grid cell aperture in the middle of the stent that is larger than an aperture of a grid cell at either end of the stent or first and 
In the same field of endeavor, treating blockages within vasculature, Kanesaka teaches a stent including first grid cells and second grid cells. A plurality of the first grid cells are sequentially arranged in first grid cell rows which are parallel to an axial direction of the stent. A plurality of the second grid cells are sequentially arranged in second grid cell rows which are parallel to an axial direction of the stent. An odd-numbered rows of the stent are the first grid cell rows and an even-numbered rows are the second grid cell rows. In a direction perpendicular to the axial direction of the stent, the first grid cells are aligned with gaps between every two adjacent second grid cells and the second grid cells are aligned with gaps between every two adjacent first grid cells. Please see marked up figure above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided substituted the grid cells of Molaei with the grid cells, as taught by Kanesaka, as this modification involves the simple substitution of one grid cell for another for the predictable result of providing a flexible, resilient frame that withstands compression when disposed in a blood vessel.
In the same field of endeavor, which is treating blockages within vasculature, Alt teaches a stent including grid cell structures (Fig. 2). The grid cell structures form apertures, wherein an aperture (44) located in the middle of the stent is larger than aperture (45) that is located at an end of the stent. The plurality of apertures at the end of the stent provide flexibility to the ends of the stent to assist in winding through a tortuous path of a vessel. The aperture in the middle of the stent includes elements 
In the same field of endeavor, which is treating blockages within vasculature and ducts, Epstein teaches a stent having a connection in the form of a marker (106; [0073]) and a developing element. Developing elements are disposed at the distal end and proximal ends of the stent in the form of markers (150; [0090-0097, 0099, 0107]) disposed on marker-mounting projections (148). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the developing elements, as taught by Epstein, to connection and proximal and distal ends of the stent of Molaei, Kanesaka and Alt to provide means for visibility of the stent during use.
Regarding claims 37, 39 and 40, the combination of Molaei, Kanesaka, Alt, and Epstein discloses greater than 2 developing elements that are uniformly distributed at the distal, middle segment and proximal ends of the stent (Fig. 1; Epstein).
Regarding claim 49, the combination of Molaei, Kanesaka, Alt and Epstein discloses that that the developing elements are disposed by mounting onto the stent by soldering or bonding [0090, 0103]. The claimed phrase “by means of winding, buckling, .
Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molaei in view of Kanesaka, Alt and Epstein, as applied to claim 32 above, and further in view of Deen et al. (US 2018/0325536A1, “Deen”).
Regarding claim 50, the combination of Molaei, Kanesaka, Alt and Epstein does not disclose that the entire thrombectomy stent is covered with a developing material. 
In the same field of endeavor, which is treating blockages within vasculature and ducts, Deen teaches a stent having developing material in the form of a cover (604; Fig. 8) that entirely covers the thrombectomy stent (100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cover (106) of Molaei, Kanesaka, Alt and  Epstein with the cover, as taught by Deen, as this modification involves the simple substitution of one cover for another for the predictable result of completely enclosing the stent to prevent the escape of thrombus from the stent during withdrawal [0324].
Claim(s) 32 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2007/0288054A1, “Tanaka”) in view of Kanesaka in view of Alt.
Regarding claims 32 and 51, Tanaka discloses a thrombectomy device including a thrombectomy stent (100; Fig. 4) having developing elements including a mesh-
In the same field of endeavor, treating blockages within vasculature, Kanesaka teaches a stent including first grid cells and second grid cells. A plurality of the first grid cells are sequentially arranged in first grid cell rows which are parallel to an axial direction of the stent. A plurality of the second grid cells are sequentially arranged in second grid cell rows which are parallel to an axial direction of the stent. An odd-numbered rows of the stent are the first grid cell rows and an even-numbered rows are the second grid cell rows. In a direction perpendicular to the axial direction of the stent, the first grid cells are aligned with gaps between every two adjacent second grid cells and the second grid cells are aligned with gaps between every two adjacent first grid cells. Please see marked up figure above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided substituted the grid cells of Tanaka with the grid cells, as taught by Kanesaka, as this modification involves the simple substitution of one grid cell for another for the 
In the same field of endeavor, which is treating blockages within vasculature, Alt teaches a stent including grid cell structures (Fig. 2). The grid cell structures form apertures, wherein an aperture (44) located in the middle of the stent is larger than aperture (45) that is located at an end of the stent. The plurality of apertures at the end of the stent provide flexibility to the ends of the stent to assist in winding through a tortuous path of a vessel. The aperture in the middle of the stent includes elements having more rigidity, thus providing considerably greater mechanical support than the end region struts (C9; L10-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the middle grid cells of the thrombectomy stent of Tanaka and Kanesaka with an aperture in the middle of the stent having a larger diameter and thicker struts than an aperture at an end of the stent, as taught by Alt, to provide flexibility to the stent to more easily advance through a tortuous path of a vessel and provide greater mechanical support at the center of a lesion (C9; L12-16, 40-47).
Claim(s) 1, 2, 4, 5, 7, 9, 12, 13, 32, 33, 37, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein et al. (US 2017/0231742A1, “Epstein”) in view of Kanesaka in view Alt.
Regarding claims 1 and 9, Epstein discloses a thrombectomy stent system including a thrombectomy stent (102; Fig. 1) having a roll-shape and a cross-section of an open-ring structure. The stent includes a plurality of identical or different grid cells that are connected to each other in a mesh shape (Fig. 1). However, Tanaka does not 
In the same field of endeavor, treating blockages within vasculature, Kanesaka teaches a stent including first grid cells and second grid cells. A plurality of the first grid cells are sequentially arranged in first grid cell rows which are parallel to an axial direction of the stent. A plurality of the second grid cells are sequentially arranged in second grid cell rows which are parallel to an axial direction of the stent. An odd-numbered rows of the stent are the first grid cell rows and an even-numbered rows are the second grid cell rows. In a direction perpendicular to the axial direction of the stent, the first grid cells are aligned with gaps between every two adjacent second grid cells and the second grid cells are aligned with gaps between every two adjacent first grid cells. Please see marked up figure above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided substituted the grid cells of Epstein with the grid cells, as taught by Kanesaka, as this modification involves the simple substitution of one grid cell for another for the predictable result of providing a flexible, resilient frame that withstands compression when disposed in a blood vessel. 
In the same field of endeavor, which is treating blockages within vasculature, Alt teaches a stent including grid cell structures (Fig. 2). The grid cell structures form apertures, wherein an aperture (44) located in the middle of the stent is larger than 
Regarding claims 32 and 33, Epstein discloses a thrombectomy device including a thrombectomy stent (102; Fig. 1) having developing elements (150). The developing elements are disposed at both distal and proximal ends of the stent [0091-0096]. The stent includes a plurality of identical or different grid cells (Fig. 1). However, Epstein does not disclose a support force of the grid cells in the middle of the stent that is greater than the support force of the grid cells at two ends or a grid cell aperture in the middle of the stent that is larger than an aperture of a grid cell at either end of the stent or first and second grid cells having first and second grid cell rows that are parallel to an axial direction and aligned with gaps between every two adjacent grid cells.  
In the same field of endeavor, treating blockages within vasculature, Kanesaka teaches a stent including first grid cells and second grid cells. A plurality of the first grid cells are sequentially arranged in first grid cell rows which are parallel to an axial 
In the same field of endeavor, which is treating blockages within vasculature, Alt teaches a stent including grid cell structures (Fig. 2). The grid cell structures form apertures, wherein an aperture (44) located in the middle of the stent is larger than aperture (45) that is located at an end of the stent. The plurality of apertures at the end of the stent provide flexibility to the ends of the stent to assist in winding through a tortuous path of a vessel. The aperture in the middle of the stent includes elements having more rigidity, thus providing considerably greater mechanical support than the end region struts (C9; L10-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the middle grid cells of the thrombectomy stent of Epstein with an aperture in the middle of the stent having a larger diameter and thicker struts than an aperture at an end of the 
Regarding claims 37, 39 and 40, the combination of Epstein, Kanesaka and Alt discloses greater than 2 developing elements that are uniformly distributed at the distal, middle segment and proximal ends of the stent (Fig. 1; [0091-0096]; Epstein).
Claim(s) 1, 2, 4, 5, 7, 9, 12, 13, 32, 33, 37, 39, 40, 42-44, 46, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0079766A1, “Wang”) in view of Kanesaka in view of Alt.
Regarding claims 1 and 9, Wang discloses a thrombectomy stent system including a thrombectomy stent (112; Fig. 5) having a roll-shape and a cross-section of an open-ring structure. The stent includes a plurality of identical or different grid cells that are connected to each other in a mesh shape (Fig. 5). However, Wang does not disclose a support force of the grid cells in the middle of the stent that is greater than the support force of the grid cells at two ends or a grid cell aperture in the middle of the stent that is larger than an aperture of a grid cell at either end of the stent or first and second grid cells having first and second grid cell rows that are parallel to an axial direction and aligned with gaps between every two adjacent grid cells.  
In the same field of endeavor, treating blockages within vasculature, Kanesaka teaches a stent including first grid cells and second grid cells. A plurality of the first grid cells are sequentially arranged in first grid cell rows which are parallel to an axial direction of the stent. A plurality of the second grid cells are sequentially arranged in second grid cell rows which are parallel to an axial direction of the stent. An odd-
In the same field of endeavor, which is treating blockages within vasculature, Alt teaches a stent including grid cell structures (Fig. 2). The grid cell structures form apertures, wherein an aperture (44) located in the middle of the stent is larger than aperture (45) that is located at an end of the stent. The plurality of apertures at the end of the stent provide flexibility to the ends of the stent to assist in winding through a tortuous path of a vessel. The aperture in the middle of the stent includes elements having more rigidity, thus providing considerably greater mechanical support than the end region struts (C9; L10-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the middle grid cells of the thrombectomy stent of Wang with an aperture in the middle of the stent having a larger diameter and thicker struts than an aperture at an end of the stent, as taught by Alt, to provide flexibility to the stent to more easily advance through a 
Regarding claim 2, the combination of Wang, Kanesaka and Alt discloses that both proximal and distal ends are in an open state (Fig. 5, Wang).
Regarding claim 4, the combination of Wang, Kanesaka and Alt discloses that closer to a most-proximal end of the thrombectomy stent has a smaller perimeter of cross section than a proximal end (Fig. 5, Wang).
Regarding claim 5, the combination of Wang, Kanesaka and Alt discloses that the cross section of the most proximal end of the stent is reduced to a dot that is used at connection with wire (140;Fig. 5, Wang).
Regarding claim 7, the combination of Wang, Kanesaka and Alt discloses that that the cross section of a proximal end of the stent is C-shaped (Fig. 5, Wang). 
Regarding claim 12, the combination of Wang, Kanesaka and Alt discloses that the shape of the grid cells includes one or more of a pattern of arcs and of polygons (Fig. 5, Wang).
Regarding claim 13, the combination of Wang, Kanesaka and Alt discloses that the shape of the grid cells includes one or more of a quadrangle or a diamond (Fig. 5, Wang).
Regarding claims 32 and 33, Wang discloses a thrombectomy device including a thrombectomy stent (112; Fig. 5) having developing elements (230, 220). The developing elements are disposed at both distal and proximal ends of the stent. The stent includes a plurality of identical or different grid cells. However, Wang does not disclose a support force of the grid cells in the middle of the stent that is greater than 
In the same field of endeavor, treating blockages within vasculature, Kanesaka teaches a stent including first grid cells and second grid cells. A plurality of the first grid cells are sequentially arranged in first grid cell rows which are parallel to an axial direction of the stent. A plurality of the second grid cells are sequentially arranged in second grid cell rows which are parallel to an axial direction of the stent. An odd-numbered rows of the stent are the first grid cell rows and an even-numbered rows are the second grid cell rows. In a direction perpendicular to the axial direction of the stent, the first grid cells are aligned with gaps between every two adjacent second grid cells and the second grid cells are aligned with gaps between every two adjacent first grid cells. Please see marked up figure above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided substituted the grid cells of Wang with the grid cells, as taught by Kanesaka, as this modification involves the simple substitution of one grid cell for another for the predictable result of providing a flexible, resilient frame that withstands compression when disposed in a blood vessel.
 In the same field of endeavor, which is treating blockages within vasculature, Alt teaches a stent including grid cell structures (Fig. 2). The grid cell structures form apertures, wherein an aperture (44) located in the middle of the stent is larger than aperture (45) that is located at an end of the stent. The plurality of apertures at the end 
Regarding claims 37, 39 and 40, the combination of Wang, Kanesaka and Alt discloses greater than or equal to 2 developing elements that are uniformly distributed at the distal, middle segment and proximal ends of the stent (Fig. 5, Wang).
Regarding claims 42-44, the combination of Wang, Kanesaka and Alt discloses that the developing elements are line-shaped developing lines (Fig. 4). At least one end of one of the developing lines is disposed at the distal end or distal end face of the stent and the other end is disposed at the proximal end or a proximal end face of the stent. There are at least three or more developing lines and they are uniformly arranged on the stent [0041, Wang].  
Regarding claim 46 and 47, the combination of Wang, Kanesaka and Alt discloses that the stent is roll-shaped and the cross-section is of an open-ring structure. The developing lines extend in a direction of the roll shaped circumference of the stent .  
Claim(s) 86-94, 96, 98, 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 9,358,094, “Martin”) in view of Kanesaka in view of Alt.
Regarding claim 86-88, Martin discloses a thrombectomy stent (200; Fig. 3) that includes a push rod (202) and a catching member (300). A proximal end of the stent is connected to the push rod. The push rod is connected to the catching member which is capable of receiving the thrombectomy stent. The catching member includes first and second ends, wherein the first end is connected to the push rod and the second end is provided with an opening capable of having the stent and push rod pass through. The stent includes a plurality of identical or different grid cells (Fig. 3). However, Martin does not disclose a support force of the grid cells in the middle of the stent that is greater than the support force of the grid cells at two ends or a grid cell aperture in the middle of the stent that is larger than an aperture of a grid cell at either end of the stent or first and second grid cells having first and second grid cell rows that are parallel to an axial direction and aligned with gaps between every two adjacent grid cells.  
In the same field of endeavor, treating blockages within vasculature, Kanesaka teaches a stent including first grid cells and second grid cells. A plurality of the first grid cells are sequentially arranged in first grid cell rows which are parallel to an axial direction of the stent. A plurality of the second grid cells are sequentially arranged in second grid cell rows which are parallel to an axial direction of the stent. An odd-numbered rows of the stent are the first grid cell rows and an even-numbered rows are 
In the same field of endeavor, which is treating blockages within vasculature, Alt teaches a stent including grid cell structures (Fig. 2). The grid cell structures form apertures, wherein an aperture (44) located in the middle of the stent is larger than aperture (45) that is located at an end of the stent. The plurality of apertures at the end of the stent provide flexibility to the ends of the stent to assist in winding through a tortuous path of a vessel. The aperture in the middle of the stent includes elements having more rigidity, thus providing considerably greater mechanical support than the end region struts (C9; L10-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the middle grid cells of the thrombectomy stent of Martin and Kanesaka with an aperture in the middle of the stent having a larger diameter and thicker struts than an aperture at an end of the stent, as taught by Alt, to provide flexibility to the stent to more easily advance through a tortuous path of a vessel and provide greater mechanical support at the center of a lesion (C9; L12-16, 40-47).
Claim(s) 90-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Kanesaka and Alt, as applied to claim 89 above, and further in view of Molaei.
Regarding claim 90-94, the combination of Martin, Kanesaka and Alt discloses a transition from the first to the second state. In the second state, the opening of the second end is capable of closing (Fig. 3C; Martin). The catching member is woven such that the opening in the second end is open in the first state and is closed in the second state after being turned inside out. The transition from the first state to the second state is capable of enabling the catching member to turn inside out and shift front and back but does not disclose a microcatheter.
Molaei teaches a device including a microcatheter (140) through which a thrombectomy stent (102) and catching member (106) are withdrawn through pulling of a push rod to sheath the catching member (104; Fig. 13-18). The stent passes through the open distal second end of the catching member and the first end is located at a proximal end of the catching member. Friction of the second end of the catching member and the microcatheter is capable of slowing the withdrawing process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Martin with a microcatheter, as taught by Molaei, through which the catching member and stent are capable of being pulled through using a push rod, for the predictable result of protecting the vasculature while maneuvering to the procedure site and when withdrawing from the body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 32 and 86 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771